Citation Nr: 1728702	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-27 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent prior to November 27, 2015.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel











INTRODUCTION

The Veteran served on active duty in the Navy from July 1945 to November 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied a temporary total evaluation for service-connected epilepsy.  The appeal has been transferred to the RO in Philadelphia, Pennsylvania, which has jurisdiction.

During the pendency of the appeal, in a May 2016 rating decision, the RO increased the disability rating for epilepsy to 100 percent, effective November 27, 2015.  Therefore, the Board will consider the applicability of a rating higher than 40 percent prior to the issuance of the 100 percent disability rating. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to November 27, 2015, the evidence does not show that the Veteran had at least 1 major seizure in 4 months over the last year or 9 to 10 minor seizures per week.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent prior to November 27, 2015 for service-connected seizures, have not been met.  38 U.S.C.A. § 1155 (West 2014); 	 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.59, 4.124a, Diagnostic Code 8910 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Merits of the Increased Rating Claim

The Veteran filed an increased rating claim for epilepsy in February 2013, in which he contends that epilepsy warrants a disability rating higher than 40 percent.

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7, 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings). 

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered.  38 C.F.R. § 4.120.

Prior to November 27, 2015, the Veteran was assigned a 40 percent disability rating under DC 8910.  He contends that a 60 percent disability rating is warranted from the March 2013, which is the date that he filed the instant claim for an increased rating.

Under the rating codes for epilepsy, grand mal epilepsy and petit mal epilepsy are rated under the general rating formula for seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8910, 8911.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness and a minor seizure consists of a brief interruption in consciousness or conscious control associated with starting or rhythmic blinking of the eyes or nodding of the head, or sudden jerking movements of the arms, trunk, or head, or sudden loss of postural control.  See Note (1). 

The General Rating Formula for Major and Minor Epileptic Seizures provides that the next higher 60 percent rating is assigned for major and minor seizures averaging at least 1 major seizure in 4 months over the last year; or 9-10 minor seizures per week.  An 80 percent rating is warranted for seizures averaging at least 1 major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  A 100 percent rating is warranted for seizures averaging at least 1 major seizure per month over the last year.  Notes after the formula state that when continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent and that this rating will not be combined with any other rating for epilepsy. Another note states that in the presence of major and minor seizures, one should rate the predominating type.  38 C.F.R. § 4.214a , DC 8911.

The Veteran was afforded a VA examination in August 2012.  It was noted that the Veteran's last reported seizures were in December 2011 and March 2012.  The examiner noted that the Veteran had at least 2 major seizures in the past year, to include 1 major seizure in the past 6 months.  The Veteran was also afforded a VA examination in October 2013.  The examiner noted that the Veteran had at least 2 major seizures in the past year with no seizures in the past 6 months.  No minor seizures were noted.  An April 2016 VA examination report shows that the Veteran had at least 2 major seizures in the past year, with at least 1 per month over the past year.  

In the Board's determination, the Board highlights that the Veteran's seizures have been treated with medication during the period on appeal; however, prior to November 27, 2015, the Veteran did not have at least 1 major seizure in 4 months over the past year or 9 to 10 minor seizures per week.  Moreover, the rating code explicitly contemplates the ameliorative effects of medication.  A December 2012 neurology consultation report shows that the Veteran was hospitalized and discharged after experiencing a break through seizure while on medication.  The physician noted that the Veteran had 2 seizures in December 2012.  He also noted that the Veteran previously had seizures in December 2010 and December 2011.

A June 2015 Disability Benefits Questionnaire shows that the Veteran's last seizure was in 2012.  The examiner reported that the Veteran had no major seizures in the past 2 years and less than 1 major seizure in the past 6 months.

Private treatment records show the Veteran was hospitalized in November 2014 for convulsions likely secondary to a seizure.  The Veteran was hospitalized from December 2015 to January 2016, and again from January 2016 to February 2016 for seizures.

As the seizures were not shown to occur on an average of at least 1 major seizure in 4 months during a 1 year period or 9 to 10 minor seizures per week prior to November 27, 2015, a rating higher than 40 percent cannot be awarded.

As the preponderance of the evidence is against the claims the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 40 percent for epilepsy prior to November 27, 2015 is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


